HERSEY, Judge.
The non-final order from which this appeal is taken denied appellant’s motion for a temporary injunction to prevent involuntary termination of his membership in the John’s Island Club without affording him prior notice and an opportunity to be heard.
The trial court indicated a disinclination to substitute its judgment for that of the board of directors of the club. The order makes no determination as to the adequacy of the notice and hearing nor even of the necessity for prior notice and hearing. The motion for temporary injunctive relief is simply denied without prejudice to the remaining issues in the lawsuit.
Notice and an opportunity to be heard before membership in a private social club may be terminated are required by Section
*320617.10(2), Florida Statutes (1979). La Gorce Country Club v. Cerami, 74 So.2d 95 (Fla. 1954) demonstrates that this section applies to factual situations such as the one presented by this appeal. However, the record discloses that appellee has attempted to provide appellant with an opportunity to be heard. Further, appellee, in its brief, readily concedes the continuing legal obligation to comply with the statute and to afford due process. Under these circumstances intervention by a court in the form of injunctive relief would be premature.
Accordingly, we affirm.
AFFIRMED.
DOWNEY and HURLEY, JJ., concur.